NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0712n.06
                                                                                          FILED
                                           No. 10-5382
                                                                                      Jul 03, 2012
                             UNITED STATES COURT OF APPEALS                    LEONARD GREEN, Clerk
                                  FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )      ON APPEAL FROM THE UNITED
                                                     )      STATES DISTRICT COURT FOR
v.                                                   )      THE WESTERN DISTRICT OF
                                                     )      TENNESSEE
LADARIUS MELTON,                                     )
                                                     )
       Defendant-Appellant.                          )



       Before: MARTIN, SUHRHEINRICH, and COLE, Circuit Judges.


       PER CURIAM. Ladarius Melton appeals a district court judgment sentencing him to 160

months of imprisonment for one count of bank robbery.

       Melton pleaded guilty to one count of bank robbery in violation of 18 U.S.C. § 2113(a). The

district court determined that Melton was a career offender under USSG § 4B1.1(a) based in part on

his prior conviction under Tennessee law for evading arrest. Melton’s evading arrest conviction was

charged as a Class E felony. The district court sentenced Melton as a career offender to 160 months

in prison. On appeal, Melton argues that the district court erred by concluding that his prior

conviction for evading arrest constituted a “crime of violence” under the United States Sentencing

Guidelines.

       A district court’s determination that a prior conviction is a crime of violence under the

Guidelines is reviewed de novo. United States v. Ruvalcaba, 627 F.3d 218, 221 (6th Cir. 2010), cert.

denied, 131 S. Ct. 2133 (2011). In determining whether a conviction is a crime of violence under

the Guidelines, we analyze the conviction in the same way we analyze whether a conviction is a
                                            No. 10-5382
                                                -2-

“violent felony” under the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1). United States v.

Meeks, 664 F.3d 1067, 1070 n.1 (6th Cir. 2012). Melton’s argument that his prior conviction for

evading arrest is not a crime of violence under the Guidelines is foreclosed by our decision in United

States v. Doyle, No. 10-5075, 2012 WL 1560394 (6th Cir. May 4, 2012), which held that a

conviction under Tennessee law for Class E felony evading arrest is a violent felony under the

Armed Career Criminal Act.

       The district court’s judgment is affirmed.